   Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 1 of 18 PageID #:634




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

Chimika Walker, as Parent and                 )
Next Friend of Z.R., a Minor                  )
                                              )
             Plaintiff,                       )     Case No. 19 CV 4115
                                              )
             v.                               )
                                              )     Judge John Robert Blakey
Board of Education of the City of             )
Chicago, Legal Prep Charter                   )
Academies, and Jamel M. Helaire-Jones         )
                                              )
             Defendants.                      )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Chimika Walker sues Defendants the Board of Education of the City

of Chicago, Legal Prep Charter Academies, and Jamel M. Helaire-Jones on behalf of

her daughter, Z.R., who attended Legal Prep. She claims that Helaire-Jones, Legal

Prep’s basketball coach and dean, sexually assaulted Z.R., and that Legal Prep and

the Board violated various federal and state laws by failing to protect her. Plaintiff

sues Defendants pursuant to Title IX of the Educational Amendments of 1972, 20

U.S.C. § 1681, (Count I); 42 U.S.C. § 1983 (Counts II–IV); and Illinois law for

negligence and willful and wanton conduct (Counts V–VIII). The Board and Legal

Prep both move to dismiss the counts against them. [67]; [69]. For the reasons stated

below, this Court grants the Board’s motion [67], and grants in part and denies in

part Legal Prep’s motion [69].




                                          1
     Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 2 of 18 PageID #:635




I.     The Complaint’s Allegations

       A.     The Parties

       Plaintiff is the mother of Z.R., a minor. [52] at ¶ 5. The Board is a “body politic

and corporate” under the laws of the State of Illinois, id. at ¶ 7, and Legal Prep

operates a charter school that receives federal funds, id. at ¶¶ 9–10, 63. At all

relevant    times,   Legal   Prep    employed    or   employs     Helaire-Jones    as   a

dean/disciplinarian and basketball coach. Id. at ¶¶ 11–12.

       B.     The Charter School Agreement

       The Board and Legal Prep entered a charter school agreement (Agreement) for

a five-year term commencing on July 1, 2012, which they renewed for a second term

ending on June 30, 2022. Id. at ¶¶ 14–15. The Agreement required the Board to

conduct criminal history background checks on all of Legal Prep’s existing and

prospective employees, in accordance with the Illinois State Code and other state

laws, and to perform a check of eligibility for rehiring from the Board’s Do Not Hire

(DNH) records. Id. at ¶¶ 17–18. For its part, Legal Prep maintained a contractual

obligation to obtain and provide the Board with a signed copy of the Board-approved

release and consent from each of its prospective and current employees to facilitate

the Board’s background checks. Id. at ¶ 22.

       Per the Agreement, the Board could either reject a prospective employee or

terminate a current employee who had been convicted of any one of the enumerated

offenses set forth in the Illinois School Code, or require additional information from

a current or prospective employee whose background check showed a conviction of a



                                            2
      Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 3 of 18 PageID #:636




non-enumerated offense or whose conviction status was not known. Id. at ¶¶ 19–20.

After it completed a background check, the Board—as required under the

Agreement—would inform Legal Prep whether the Board recommended: (1) hiring

the prospective employee or continuing to employ the current employee; (2)

conditionally hiring the prospective employee or continuing to employ the current

employee pending a final adjudication; or (3) not hiring the prospective employee or

terminating the current employee. Id. at ¶ 21.

        The Agreement required Legal Prep to prohibit any prospective employee from

having contact with students pending the results of the background check. Id. at ¶

23.

        C.     Helaire-Jones’ Background Check

        Without first securing a background check, Legal Prep hired Helaire-Jones on

or before October 15, 2017 to head the girls’ basketball team. Id. at ¶ 30. About two

months after his hire, on December 26, 2017, Helaire-Jones authorized his

background check. Id. at ¶ 31. Pursuant to this background check, the Board learned

that Helaire-Jones had previously been arrested and accused of abduction and

attempted sexual assault of an eighteen year-old female in Battle Creek, Michigan.

Id. at ¶ 32. The Board thereafter notified Legal Prep’s business manager, Melissa

Almazan, of this incident. Id. at ¶¶ 33, 45. Although the Board requested additional

information from Helaire-Jones, Helaire-Jones failed to submit the requested

documentation on time. Id. ¶¶ 33–35. Accordingly, the Board notified Legal Prep

that Helaire-Jones was not eligible for employment. Id. at ¶ 35.



                                           3
   Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 4 of 18 PageID #:637




      Despite learning this information, Legal Prep hired and retained Helaire-

Jones as a full-time employee, to serve as dean/disciplinarian and varsity girls’

basketball coach. Id. at ¶ 36.

      D.     Helaire-Jones’ Alleged Sexual Assault of Z.R.

      Z.R. was a student and member of the girls’ basketball team at Legal Prep. Id.

at ¶¶ 37, 39. Between August 2017 and November 2018, Helaire-Jones initiated a

sexual relationship with Z.R., involving sexual grooming and engagement in

numerous sexual acts at Legal Prep. Id. at ¶¶ 39–40. In particular, Helaire-Jones

continuously made Z.R. perform acts of sexual contact and penetration with him in

the locker room and gymnasium. Id. at ¶ 41. At all times, Z.R. was a minor—and at

least fifteen years Helaire-Jones’ junior—without the legal ability to consent to sex.

Id. at ¶¶ 38–39. Upon learning of the sexual relationship with Z.R., law enforcement

arrested and charged Helaire-Jones with criminal sexual assault; his case remains

pending in Cook County. Id. ¶ 42.

      E.     Procedural History

      Plaintiff filed this action on June 19, 2019. [1]. During a motion hearing on

January 23, 2020, this Court denied without prejudice the Board’s and Legal Prep’s

first motions to dismiss, and granted Plaintiff’s oral motion for leave to amend. [43].

This Court also entered default against Helaire-Jones, who has failed to appear or

answer the complaint. Id.

      Plaintiff filed her first amended complaint on March 12, 2020. [52]. The

amended complaint brings claims against Legal Prep for violations of Title IX (Count



                                          4
      Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 5 of 18 PageID #:638




I), id. at ¶¶ 60–71; and against both Defendants for violation of due process under 42

U.S.C. § 1983, id. at ¶¶ 72–86 (Count II against Legal Prep), ¶¶ 87–97 (Count III

against the Board); negligence, id. at ¶¶ 104–14 (Count V against Legal Prep), ¶¶

115–25 (Count VI against the Board); and willful and wanton conduct, id. at ¶¶ 126–

41 (Count VII against Legal Prep), ¶¶ 142–56 (Count VIII against the Board). The

Board and Legal Prep have renewed their motions to dismiss. [67]; [69].

II.     Legal Standard

        To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

a complaint must provide a “short and plain statement of the claim” showing that the

pleader merits relief, Fed. R. Civ. P. 8(a)(2), so the defendant has “fair notice” of the

claim “and the grounds upon which it rests,” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A complaint must also

contain “sufficient factual matter” to state a facially plausible claim to relief—one

that “allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 570). This plausibility standard “asks for more than a sheer

possibility” that a defendant acted unlawfully.       Iqbal, 556 U.S. at 678.     Thus,

“threadbare recitals of the elements of a cause of action” and mere conclusory

statements will not suffice. Tobey v. Chibucos, 890 F.3d 634, 639 (7th Cir. 2018)

(quoting Iqbal, 556 U.S. at 678). In evaluating a complaint under Rule 12(b)(6), this

Court accepts all well-pleaded allegations as true and draws all reasonable inferences

in the plaintiff’s favor. Iqbal, 556 U.S. at 678.



                                            5
       Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 6 of 18 PageID #:639




III.     Analysis

         Each Defendant moves to dismiss the claims against it on various grounds.

[67]; [69]. This Court addresses each challenged claim in turn below.

         A.     Count I: Title IX Claim Against Legal Prep

         Title IX provides, in relevant part: “No person in the United States shall, on

the basis of sex, be excluded from participation in, be denied the benefits of, or be

subjected to discrimination under any education program or activity receiving

Federal financial assistance.” 20 U.S.C. § 1681(a). Title IX’s ban on “discrimination”

prohibits a school’s employee from sexually harassing or abusing a student. Franklin

v. Gwinnett Cty. Pub. Sch., 503 U.S. 60, 76 (1992); Hansen v. Bd. of Trs. of Hamilton

Se. Sch. Corp., 551 F.3d 599, 604–05 (7th Cir. 2008). Title IX, however, does not

permit recovery under a respondeat superior theory. Gebser v. Lago Vista Indep. Sch.

Dist., 524 U.S. 274, 287–90 (1998). Rather, where, as here, the Title IX claim “is

based on a teacher’s conduct, the plaintiff must prove that ‘an official of the school

district who at a minimum has authority to institute corrective measures . . . has

actual notice of, and is deliberately indifferent to, the teacher’s misconduct.’” Hansen,

551 F.3d at 605 (quoting Gebser, 524 U.S. at 277); see also Fitzgerald v. Barnstable

Sch. Comm., 555 U.S. 246, 257 (2009) (holding that a “Title IX plaintiff can establish

school district liability by showing that a single school administrator with authority

to take corrective action responded to harassment with deliberate indifference”).

         Legal Prep contends that Plaintiff fails to satisfy this “actual notice”

requirement because the amended complaint does not allege that it had knowledge



                                            6
   Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 7 of 18 PageID #:640




of Helaire-Jones’ conduct toward Z.R. [76] at 2–3. But “a school district need not

possess actual knowledge of a teacher’s acts directed at a particular plaintiff,” as long

as it has actual knowledge of misconduct that would create risks “so great that they

are almost certain to materialize if nothing is done.”       Hansen, 551 F.3d at 605

(emphasis in original) (quoting Delgado v. Stegall, 367 F.3d 668, 672 (7th Cir. 2004)).

For instance, a school district might have “actual notice” if it knows that a teacher is

a serial harasser. Id. at 606.

      Here, Plaintiff alleges that the Board learned of Helaire-Jones’ past arrest for

abduction and attempted sexual assault and informed Melissa Almazan, Legal Prep’s

business manager, about this incident and recommended that Legal Prep not hire

him. [52] at ¶¶ 32–35. This more than suffices to raise a plausible inference that a

school official at Legal Prep had actual knowledge of misconduct that would create

risks “so great that they are almost certain to materialize if nothing is done.” Hansen,

551 F.3d at 605; see also Doe v. Galster, 768 F.3d 611, 618 (7th Cir. 2014) (holding

that school administrators cannot escape liability by burying “their heads in the

sand”). This Court therefore denies Legal Prep’s motion as to Count I.

      B.     Counts II and III: Monell Claims

      Plaintiff also brings due process claims against both Legal Prep (Count II) and

the Board (Count III) under 42 U.S.C. § 1983, alleging that both Defendants violated

Z.R.’s right of bodily integrity. [52] at ¶¶ 72–97.

      In Monell v. Department of Social Services, the Supreme Court held that

municipalities constitute “persons” for purposes of 42 U.S.C. § 1983, and thus may be



                                           7
   Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 8 of 18 PageID #:641




liable for violations of civil rights, so long as the municipality has adopted a policy or

custom that violated the plaintiff’s constitutional rights. 436 U.S. 658, 690 (1978).

Both the Board and Legal Prep qualify as municipalities subject to suit under Monell.

See Darchak v. City of Chi. Bd. of Educ., 580 F.3d 622, 629 (7th Cir. 2009) (the

Chicago board of education); Jordan v. N. Kane Educ. Corp., No. 08 C 4477, 2009 WL

509744, at *2 (N.D. Ill. Mar. 2, 2009) (Illinois charter schools).

      To state a Monell claim, Plaintiff must plead three elements: (1) an action

pursuant to a municipal policy; (2) culpability, meaning that policymakers were

deliberately indifferent to a known risk that the policy would lead to constitutional

violations; and (3) that the municipal action caused her constitutional injury. Pulera

v. Sarzant, 966 F.3d 540, 550 (7th Cir. 2020). A plaintiff can establish a municipal

action (the first element) under three theories: (1) an express policy adopted and

promulgated by a municipality’s officers; (2) an informal but widespread practice or

custom; or (3) an action by a policymaker authorized to act for the municipality.

J.K.J. v. Polk County, 960 F.3d 367, 377 (7th Cir. 2020). Both Defendants move to

dismiss.

             1.     Count II: Legal Prep

      Legal Prep argues that Plaintiff’s Monell claim fails because she fails to allege

the first element of a Monell claim: an action pursuant to a municipal policy. [69] at

5–6. Plaintiff does not assert an express policy or widespread custom or practice; she

instead pursues the third theory of municipal action, alleging that Legal Prep,

through its employees “with policymaking power including its Business Manager,”



                                            8
    Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 9 of 18 PageID #:642




hired and allowed Helaire-Jones contact with students, including Z.R. [52] at ¶¶ 79–

82. Her amended complaint, however, falls short of plausibly establishing this theory

of relief.

       State law informs who legally constitutes a final policymaker.        Burger v.

County of Macon, 942 F.3d 372, 375 (7th Cir. 2019); Milestone v. City of Monroe, 665

F.3d 774, 780 (7th Cir. 2011). Final “policymaking authority may be granted directly

by statute or delegated or ratified by an official having policymaking authority.”

Kujawski v. Bd. of Comm’rs of Bartholomew Cty., 183 F.3d 734, 737 (7th Cir. 1999).

A person possesses final policymaking authority for employment purposes if she has

the authority to set policy for hiring and firing. Valentino v. Village of South Chicago

Heights, 575 F.3d 664, 676 (7th Cir. 2009). Relevant here, pursuant to the Illinois

Charter School Law, “a charter school [employee]’s authority is governed by the

charter school’s board or other governing body . . . consistent with the school’s

charter.” Molloy v. Acero Charter Sch., Inc., No. 19 C 785, 2019 WL 5101503, at *5

(N.D. Ill. Oct. 10, 2019) (citing 105 Ill. Comp. Stat. 5/27A-5(c)).

       In her amended complaint, Plaintiff concludes that Legal Prep, “through its

official with policymaking authority including its Business Manager Melissa

Almazan,” caused her constitutional injury by hiring and allowing Helaire-Jones to

have contact with students. [52] at ¶¶ 79–82. But apart from this bare conclusion,

Plaintiff alleges no facts suggesting that Legal Prep’s governing board delegated final

policy to establish employment policy to Almazan (or any other school official for that

matter). Absent such facts, the amended complaint simply does not permit the



                                            9
  Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 10 of 18 PageID #:643




inference of a final policymaker action.       Cf. Molloy, 2019 WL 5101503, at *5

(complaint survived dismissal under a “final policymaker” theory where it alleged

facts showing that the charter school’s relevant governing body granted final

policymaking authority over personnel decisions to the school’s principal); Thuet v.

Chi. Pub. Sch., No. 20 C 1369, 2020 WL 5702195, at *4 (N.D. Ill. Sept. 24, 2020)

(finding that the plaintiff adequately alleged that Chicago Public Schools’ CEO

constituted a final policymaker for hiring and firing where plaintiff referenced

applicable guidelines showing that the CEO could set policy for termination).

Because Plaintiff does not advance any additional theories for relief under Monell,

this Court dismisses Count II for failure to adequately plead a municipal action.

             2.     Count III: The Board

      Next, the Board argues that Plaintiff has failed to plausibly allege “deliberate

indifference” or “causation” to support her Monell claim. [67] at 6–9. This Court

agrees.

      To survive dismissal, Plaintiff must plausibly allege that the Board was

“deliberately indifferent to the risk that its policies (or a gap in them) would cause a

constitutional violation,” Pulera, 966 F.3d at 551, and that the Board’s action was the

“moving force” behind her injury, Hall v. City of Chicago, 953 F.3d 945, 950 (7th Cir.

2020) (quoting Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 397 (1997)).

In her amended complaint, Plaintiff alleges in conclusory fashion that the Board’s

policy of “systematic failure to conduct effective background checks” amounted to

deliberate indifference, and that such alleged failure caused her constitutional injury.



                                          10
  Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 11 of 18 PageID #:644




[52] at ¶ 92. Undermining this conclusion, however, Plaintiff’s factual allegations

paint quite a different picture.

      According to the amended complaint, the Board followed through with its

obligations to conduct a background check for Helaire-Jones; it then reported the

results of the background check to Legal Prep, and it took the correct action of

warning Legal Prep against hiring Legal Prep. [52] at ¶¶ 31–36. Additionally,

Plaintiff does not allege that the Board had any say over whether to hire Helaire-

Jones. Instead, she asserts that Legal Prep unilaterally made the decision to hire

Helaire-Jones in spite of the Board’s warning. Id.

      Based upon such allegations, this Court finds it implausible that the Board

acted with deliberate indifference to the risk that its purported policy of ineffective

background checks would lead to injury. See Berry v. Peterman, 604 F.3d 435, 440

(7th Cir. 2010) (“Deliberate indifference is intentional or reckless conduct . . . .”).

Similarly, this Court finds it implausible that the Board’s alleged practice of

ineffective background checks was the moving force behind Plaintiff’s injury, as the

amended complaint pins the ultimate decision to hire Helaire-Jones solely upon Legal

Prep, who allegedly ignored the Board’s warning. Because Plaintiff fails to allege

these Monell elements as to the Board, this Court dismisses Count III.

      C.     Counts V–VIII: State-Law Claims

      Plaintiff additionally brings state-law claims for negligence and willful and

wanton conduct against both Legal Prep (Count V and VII) and the Board (Count VI

and VIII). Both Defendants have moved to dismiss these claims.



                                          11
  Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 12 of 18 PageID #:645




             1.     Counts VII and VIII: Willful and Wanton Conduct

      First, Legal Prep argues that Count VII should be dismissed because willful

and wanton is not an independent tort under state law. [69] at 14–15. Legal Prep is

correct: Illinois law does not recognize a “separate and independent tort of willful

and wanton conduct.” Doe v. Bd. of Educ. of City of Chi., No. 19 C 00263, 2020 WL

1445638, at *14 (N.D. Ill. Mar. 24, 2020) (quoting Krywin v. Chi. Transit Auth., 938

N.E.2d 440, 452 (Ill. App. Ct. 2010)); see also Ziarko v. Soo Line R. Co., 641 N.E.2d

402, 406 (Ill. 1994)). Rather, willful and wanton conduct constitutes an aggravated

form of negligence upon which a plaintiff can recover damages by alleging—and later

proving—the elements of a negligence claim and “a deliberate intention to harm or

an utter indifference to or conscious disregard for the welfare of the plaintiff.”

Krywin, 938 N.E.2d at 452.

      Here, Plaintiff already brings a negligence claim against Legal Prep, so its

willful and wanton conduct claim cannot itself stand as an independent cause of

action. See Logan v. City of Evanston, No. 20 C 1323, 2020 WL 6020487, at *8 (N.D.

Ill. Oct. 12, 2020) (dismissing claims of willful and wanton conduct but considering

the allegations of willful and wanton conduct, to the extent applicable, in addressing

the plaintiffs’ other state tort claims); Samuel v. City of Chicago, 41 F. Supp. 2d 801,

807 (N.D. Ill. 1999) (dismissing willful and wanton conduct as an independent claim).

For this reason, this Court dismisses Count VII, but notes that this ruling does not

foreclose Plaintiff from proving willful and wanton conduct as part of her negligence

claim against Legal Prep.



                                          12
  Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 13 of 18 PageID #:646




      Similarly, although the Board has not moved to dismiss on this basis, the same

legal principle applies to Plaintiff’s willful and wanton conduct claim against it. This

Court thus dismisses Count VIII.

             3.     Count V: Negligence Against Legal Prep

      Legal Prep next argues that Plaintiff’s negligence claim fails to adequately

allege both a cognizable duty and breach of that duty. [69] at 9–10. Not so. As to

duty, Illinois law recognizes that the relationship between a public school and its

students can create a duty to protect when the school possesses “unique knowledge

that one of its teachers or students poses a particular threat to another student.” Doe-

2 v. McLean Cty. Unit Dist. No. 5 Bd. of Directors, 593 F.3d 507, 515 (7th Cir. 2010).

Here, Plaintiff has sufficiently pled that Legal Prep possessed unique knowledge that

Helaire-Jones posed a threat to students by virtue of his past background. This

suffices to allege a cognizable duty. See Doe I v. Bd. of Educ. of City of Chi., 364 F.

Supp. 3d 849, 869 (N.D. Ill. 2019) (concluding that the plaintiff sufficiently alleged

duty by asserting that the board of education knew that a school employee “posed a

threat” to students). Plaintiff has also plausibly pled that Legal Prep breached the

duty by, among other things, allowing Helaire-Jones to have contact with students in

spite of this background check. This Court therefore rejects Legal Prep’s argument

that Plaintiff has failed to plead duty and the breach thereof.

                    a.     Tort Immunity Act

      Legal Prep next argues that provisions of the Illinois Tort Immunity Act, 745

Ill. Comp. Stat. 10/1-101–10-101, bar Plaintiff’s negligence claim. The Act embodies



                                          13
    Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 14 of 18 PageID #:647




the Illinois legislature’s “attempt to create certain uniform rules of immunity as

exceptions to the general rule of municipal liability.” Aikens v. Morris, 583 N.E.2d

487, 490 (Ill. 1991). The Act supplies an affirmative defense, so Legal Prep bears the

burden of establishing its applicability. Taylor v. Bd. of Educ. of City of Chi., No. 18

C 7874, 2020 WL 5076718, at *7 (N.D. Ill. Aug. 27, 2020); Hill v. Cook County, No. 18

C 8228, 2020 WL 2836773, at *20 (N.D. Ill. May 31, 2020). Although Plaintiff need

not anticipate affirmative defenses in pleading her complaint, she may plead herself

out of court by alleging facts sufficient to implicate the Act in the complaint itself.

Doe I, 364 F. Supp. 3d at 863 (citing Sidney Hillman Health Ctr. of Rochester v. Abbott

Labs., Inc., 782 F.3d 922, 928 (7th Cir. 2015); Chi. Bldg. Design, P.C. v. Mongolian

House, Inc., 770 F.3d 610, 613–14 (7th Cir. 2014)). Legal Prep invokes Sections 2-103

and 2-201 of the Act. 1

                               1.      Section 2-103

       Section 2-103 provides: “A local public entity is not liable for an injury caused

by adopting or failing to adopt an enactment or by failing to enforce any law.” 745

Ill. Comp. Stat. 10/2-103. The term “law” means a “constitutional provision, statute,

ordinance or regulation” or any “rule . . . or order . . . having the force of law.” 745

ILCS 10/1-203, 1-205, 1-208. If applicable, Section 2-103 provides absolute immunity

for negligent and willful and wanton misconduct. Doe I, 364 F. Supp. 3d at 863 (citing

Village of Bloomingdale v. CDG Enters., Inc., 752 N.E.2d 1090, 1098 (Ill. 2001)).




1 Legal Prep initially relied on Section 3-108 of the Act, which immunizes public employees for failure
to supervise, but withdrew this basis of immunity in its reply. [76] at 10.

                                                  14
   Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 15 of 18 PageID #:648




      Based upon this provision, Legal Prep urges this Court to dismiss Plaintiff’s

allegations premised upon Legal Prep’s violations of the Illinois School Code, the Sex

Offender and Child Murderer Community Notification Law, and/or the Murderer and

Violent Offender Against Youth Registration Act. [69] at 11. True, Plaintiff cannot

base her negligence claim upon Legal Prep’s alleged failure to enforce these laws. See

Doe v. Village of Arlington Heights, 782 F.3d 911, 920 (7th Cir. 2015) (noting that

Section 2-103 immunizes entities from liability for injury caused by failing to enforce

any law). But Plaintiff also bases her negligence claim upon Legal Prep’s alleged

breach of common law duties, such as the duty to protect its students. Section 2-103

does not immunize breaches of those common-law duties, Doe, 2020 WL 1445638, at

*13, and therefore does not require dismissal of Plaintiff’s negligence claim against

Legal Prep at this stage.

                            2.    Section 2-201

      Legal Prep also asserts immunity under Section 2-201 of the Act, which

provides that:

      a public employee serving in a position involving the determination of
      policy or the exercise of discretion is not liable for an injury resulting
      from his act or omission in determining policy when acting in the
      exercise of such discretion even though abused.

745 Ill. Comp. Stat. Ann. 10/2-201. Although this section only expressly immunizes

“public employees,” Illinois courts hold that local public entities “are also clothed with

immunity if their employees are not liable for the injury resulting from their acts or

omissions.” LaPorta v. City of Chicago, 277 F. Supp. 3d 969, 997 (N.D. Ill. 2017)

(citing Arteman v. Clinton Cmty. Unit Sch. Dist. No. 15, 763 N.E.2d 756, 762–63 (Ill.

                                           15
  Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 16 of 18 PageID #:649




2002)); see also Weiler v. Village of Oak Lawn, 86 F. Supp. 3d 874, 885 (N.D. Ill. 2015).

This immunity only applies, however, where a public employee has engaged in both

the determination of policy and the exercise of discretion when performing the act or

omission upon which Plaintiff bases her injury. Doe I, 364 F. Supp. 3d at 866;

LaPorta, 277 F. Supp. 3d at 997.

      Legal Prep argues that Section 2-201 immunizes it because the decisions its

employees made regarding Helaire-Jones’ employment would have been both policy-

driven and discretionary decisions. [69] at 14. While Legal Prep might ultimately

prevail on this argument, the Section 2-201 analysis “resists precise formulation.”

Snyder v. Curran Township, 657 N.E.2d 988, 992 (Ill. 1995). For this reason, courts

typically defer decisions regarding discretionary immunity under Section 2-201 until

the parties have developed a full factual record that illuminates which of the

defendant’s employees acted and whether those actions qualify as discretionary policy

decisions. See Doe I, 364 F. Supp. 3d at 867 (collecting cases). This Court finds

deferral appropriate here, as the amended complaint does not state who made the

decision to hire and retain Helaire-Jones, nor the specific actions he or she took in

coming to this decision.    At the pleadings stage, this Court cannot conclude as a

matter of law that Section 2-201 immunity applies. This Court thus denies Legal

Prep’s motion as to Count V.

             2.     Count VI: Negligence Against the Board

      Finally, this Court addresses the sole remaining claim against the Board. As

it did with Plaintiff’s Monell claim, the Board argues that Plaintiff’s negligence claim



                                           16
   Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 17 of 18 PageID #:650




fails because Plaintiff has not plausibly alleged that it engaged in wrongdoing nor

caused any injury. [74] at 12–13.

       Plaintiff attempts to avoid dismissal by asserting that the Board breached its

“duty to protect” by virtue of its knowledge of Helaire-Jones’ background. [71] at 14.

But, in the context of Illinois charter schools, no authority exists for imposing a

special duty to protect on the board of education. The Illinois legislative scheme

actually suggests otherwise: the Board governs traditional public schools, but not

charter schools. Compare Veazey v. Bd. of Educ. of Rich Twp. High Sch. Dist. 227, 59

N.E.3d 857, 865 (Ill. App. Ct. 2016) (“A board of education is designated as a district’s

governing body.”), with 105 Ill. Comp. Stat. 5/27A-5 (stating that a “charter school is

exempt from all other State laws and regulations in this Code governing public

schools and local school board policies” subject to some exceptions not relevant here),

and 105 Ill. Comp. Stat. 5/27A-5(c) (“A charter school shall be administered and

governed by its board of directors or other governing body in the manner provided in

its charter.”).

       Nor can Plaintiff plausibly allege that the Board breached a duty as defined in

its Agreement with Legal Prep to conduct background checks. Where a negligence

action derives from a contractual obligation, the contract informs the existence and

parameters of the defendant’s duty. Roberts v. Alexandria Transp., Inc., 968 F.3d

794, 799 (7th Cir. 2020). A defendant’s duty thus does not expand beyond the scope

of the contract. Id.; St. Paul Mercury Ins. v. Aargus Sec. Sys., Inc., 2 N.E.3d 458, 478

(Ill. App. Ct. 2013).   Here, the Agreement informs the Board’s duty to conduct



                                           17
  Case: 1:19-cv-04115 Document #: 80 Filed: 03/25/21 Page 18 of 18 PageID #:651




background checks and provide recommendations to Legal Prep based upon those

results. The amended complaint alleges that the Board did just that, thus precluding

the inferences that the Board breached any duty deriving from the Agreement or

caused Plaintiff’s injury. For these reasons, this Court dismisses Count VI.

IV.   Conclusion

      For the reasons explained above, this Court grants the Board’s motion to

dismiss [67], and grants in part and denies in part Legal Prep’s motion to dismiss

[69]. Counts II, III, VI, VII, and VIII of the amended complaint are hereby dismissed,

while Counts I and V stand as to Legal Prep. The Clerk is directed to terminate the

Board as a party to this action. The remaining parties shall meet and confer and file

a status report by April 9, 2021, proposing reasonable case management dates for the

remaining life cycle of the case. This Court will set dates and deadlines by separate

order. In addition, if at any time the parties believe that a settlement conference

would be fruitful, they should contact Chambers, and this Court will promptly refer

this case to the assigned Magistrate Judge for that purpose.

Dated: March 25, 2021


                                              Entered:


                                              ____________________________
                                              John Robert Blakey
                                              United States District Judge




                                         18
